DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 01/25/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-3, 6, 10-14, 17-23 are currently under examination. 
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to GERMANY 102014205313.7, filed 03/21/2014, is acknowledged. The certified copies of the priority documents have been filed and entered as required by 37 CFR 1.55. 
Withdrawn Objections/Rejections
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2014-178929, filed 09/03/2014, is acknowledged. The certified copies of the priority documents have been filed and entered as required by 37 CFR 1.55. 

Response to Arguments
Applicant’s responses and arguments filed 01/25/2021 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
The examiner initially acknowledges that the paragraph page 4 lines 11-19 of the previous Non-Final Official Action is unrelated to the present application and is withdrawn from the Official Action.
Applicant amended the independent claims 1, 10 and 17 with limitations reciting “the pipe body that includes both the guide wire lumen and the imaging core lumen being a one-piece unitary pipe body as seen in the cross-section” for claim 1, “the sheath in which both the guidewire lumen and the imaging core lumen are formed being a one-piece unitary sheath as seen in the cross-section” for claims 10 and 17, which are introducing new subject matters to the claims and therefore changing the scope of the claims necessitating new grounds of rejections. The examiner is considering new references for addressing the new subject matters.
Applicant appears to argue (on pages 14-17) that in addition that Crowley describes the imaging core lumen does not possess a circular and a non-circular portion, Crowley teaches a saddle which is a bowed or stretched portion that creates a guidewire-receiving space which does not teach the amended limitation.
In response, the examiner has noted that the Hossack teaches that the relative size for the guidewire lumen and the imaging core lumen is an arbitrary design consideration relative to the size of device used ([0041] D3 diameter of guide wire lumen as being either smaller or larger than the diameter D2) since the Court recognize that changes in shapes and proportions are considered as obvious (MPEP 2144.04.IV.A Changes in Size/Proportion) therefore it would have been obvious to interchange the design of the guidewire lumen and of the imaging core lumen. The examiner has therefore considered the design of Crowley with interchanging the design for 
However, the examiner recognizes that Crowley description of his guidewire lumen does not teach the amended limitation and the examiner is considering new references for teaching the amended limitations. Therefore the Applicant’s argument related to the amended limitation is found moot since it is directed to subject matter which has not been yet prosecuted and to a reference which is not relied upon to teach that subject matter. 
Applicant further argues (on pages 17-18) that the dependent claims are allowable due to their dependencies from independent claims 1, 10 and 17.
In response, in view of the response provided by the examiner for the Applicant’s arguments directed to the independent claims 1, 10 and 17 above, and absent any evidence to the contrary, the examiner maintains that these dependent claims would also be obvious for the reasons discussed above when considering new grounds of rejections for the amended independent claims 1, 10 and 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The following rejections are new rejections necessitated by amendment.
 Claims 1-3, 6, 10-14, 17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hossack et al. (USPN 20130331706 A1; Pub.Date 12/12/2013; Fil.Date 06/11/2013) in view of Crowley et al. (USPN 5372138; Pub.Date 12/13/1994; Pat.Date 12/09/1992) and in view of Yamaguchi et al. (USPN 7155272 B2; Pat.Date 12/26/2006; Fil.Date 09/05/2003).
Regarding claim 1, Hossack teaches a medical device (Title and abstract and Fig.1 and endoscopic devices with dual lumens Figs.4 and 5) comprising: a pipe body (Fig.1 #110 and Fig.4 #301) that includes both a guide wire lumen configured to allow a guide wire to be inserted therein (Fig.4 and 5 #308 and [0041]) and an imaging core lumen (Fig.4 and 5 #304 and [0040] rotating imaging  transducer #216); an imaging core insertable into the imaging core lumen to acquire image information inside a living body (Fig.4 and 5 and [0040] rotating imaging core transducer #216 inserted within #304 ), a rotary shaft configured to be inserted into the imaging core lumen and rotatable in order to transmit mechanical drive force to imaging core (Fig.5 and [0033] rotational conventional IVUS 200 including a flexible drive shaft for forward imaging therefore transmitting a rotational force to the transducer imaging unit to make the transducer unit/imaging core rotate), the imaging core lumen of the pipe body, as seen in a cross-section orthogonal to the longitudinal direction of the pipe body, having a fixed cross-sectional area (Figs.4 and 5 with the lumen 304 having a cylindrical shape with a constant diameter D2) and including a circular portion (Figs.4 and 5 lumen 304 with the bottom part being at least circular forming a circular portion of the imaging core lumen) [...and a non-circular portion...], the circular portion of the imaging core lumen being positioned farther from the guide wire lumen ((Figs.4 and 5 lumen 304 with the bottom part being at least circular forming a circular portion of the imaging core lumen as being the farthest region from the guide wire lumen #308) ) [...than the non-circular portion of the imaging core lumen...], the circular portion of the imaging core lumen having a uniform radii of curvature (Figs.4 and 5 cylindrical lumen with a diameter D2 reading being constant providing a uniform radii of curvature for the distal potion of the circular portion of the imaging core lumen) and [...the non-circular portion of the imaging core lumen having an inner surface and distances from a center point of the circular portion of the imaging core lumen to the inner surface of the imaging core lumen being non-uniform and longer than the radius of the circular portion in at least a part of a side close to the guide wire lumen; the pipe body that includes both the guide wire lumen and the imaging core lumen being a one-piece unitary pipe body as seen in the cross-section...]; 
Hossack teaches also the pipe body having an outer circumferential surface, the outer circumferential surface of a portion of the pipe body [...surrounding the non-circular portion of the imaging core...] being planar (Figs.4 and 5 outside sides of the pipe/sheath in the middle region being flat); and a thickness of the portion of the pipe body [...surrounding the non-circular portion of the imaging core lumen...] being constant (Figs.4 and 5, and Figs.9-14 with the sheath outside  with the layer of the outside sheath as being constant as also suggested by similar designed dual lumen Figs.9 and 12).
The examiner notes that Hossack teaches that the diameter of the guide wire lumen can be either smaller or larger than the diameter of the diameter of the imaging core lumen ([0041] D3 diameter of guide wire lumen as being either smaller or larger than the diameter D2). 
Hossack does not teach specifically the imaging core lumen of the pipe body having a non-circular portion, the circular portion being farther than the non-circular portion of the imaging core lumen and the non-circular portion of the imaging core lumen having an inner surface and distances from a center point of the circular portion of the imaging core lumen to the inner surface of the imaging core lumen being non-uniform and longer than the radius of the circular portion in at least a part of a side close to the guide wire lumen and the pipe body outer circumferential surface being planar with a constant thickness when surrounding the non-circular portion of the imaging core and the pipe body that includes both the guide wire lumen and the imaging core lumen being a one-piece unitary pipe body as seen in the cross-section as in claim 1.
Crowley teaches within the same field of endeavor of catheter with two lumen including one for inserting a guide wire (Title, abstract and Fig.17c) that a wall between the two lumen can be a circular portion providing a non-circular portion for one of the lumen as here the smaller lumen, which reads on the imaging core lumen of the pipe body having a non-circular portion since Hossack teaches that the diameter of the guide wire lumen can be either smaller or larger than the diameter of the diameter of the imaging core lumen ([0041] D3 diameter of guide wire lumen as being either smaller or larger than the diameter D2) since the Court recognizes that changes in shapes and proportions are considered as obvious (MPEP 2144.04.IV.A Changes in Size/Proportion) and therefore one of ordinary skill in the art would find obvious to apply the modification of the wall between the two lumen as to either the guide wire lumen or the imaging core lumen independently of their comparative size/diameter, since it would have been also obvious to apply the method of defining the in between wall as applied to either lumen since such a design or modification using the rearrangement of the wall around the imaging lumen or around the guide wire does not change the function of the two lumen (see annotated figure extracted from Crowley disclosure with equivalent position of the lumen) since the Court recognizes also rearrangement of parts are considered as obvious (MPEP 2144.04.VI.C. Rearrangement of parts). Therefore it would have been obvious for one person of ordinary skill in the art to interchange the lumen design from Crowley with Crowley’s guidewire lumen being the imaging core lumen and Crowley’s imaging core lumen being the guidewire lumen (see annotated Figure from Crowley below), therefore, having the defined wall in between the two lumens will therefore define the circular portion being farther than the non-circular portion of the imaging core lumen which then provides the definition of the non-circular portion of the imaging core lumen having an inner surface and distances from a center point of the circular portion of the imaging core lumen to the inner surface of the imaging core lumen being non-uniform and longer than the radius of the circular portion in at least a part of a side close to the guide wire lumen the pipe body outer circumferential surface being planar with a constant thickness when surrounding the non-circular portion of the imaging core as claimed .

    PNG
    media_image1.png
    301
    457
    media_image1.png
    Greyscale

Annotated Crowley Fig.17c
Additionally, Yamaguchi teaches within the same field of endeavor of catheter with guidewire and imaging core lumen (Title, abstract and Fig.2) the lumen for the guidewire and the imaging core are one unit (Fig.2) therefore reading on the pipe body that includes both the guide wire lumen and the imaging core lumen being a one-piece unitary pipe body as seen in the cross-section as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method and device of Hossack with the circular portion being farther than the non-circular portion of the imaging core lumen which then provides the definition of the non-circular portion of the imaging core lumen having an inner surface and distances from a center point of the circular portion of the imaging core lumen to the inner surface of the imaging core lumen being non-uniform and longer than the radius of the circular portion in at least a part of a side close to the guide wire lumen the pipe body outer circumferential surface surrounding the non-circular portion of the imaging core, since one of ordinary skill in the art would recognize that using sheath to provide a cylindrical layer around the guide wire to define the guide wire lumen and defining then a non-circular non-uniform portion of the inner surface of the imaging core lumen was known in the art as taught by Crowley with the diameter of the imaging core lumen and the guide wire lumen was also known to be an arbitrary choice in the art as suggested by Hossack, since the Court recognizes that changes in shapes and proportions are considered as obvious (MPEP 2144.04.IV.A Changes in Size/Proportion) and since the Court recognizes also rearrangement of parts are considered as obvious (MPEP 2144.04.VI.C. Rearrangement of parts) since the rearrangement of the wall membrane around either guide wire lumen or the imaging lumen would not change the function of the two lumen. 
Additionally, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method and device of Hossack and Crowley with the pipe body that includes both the guide wire lumen and the imaging core lumen being a one-piece unitary pipe body as seen in the cross-section, since using the same material for both lumen for the guidewire and the imaging core lumen as one unit was known in the art as taught by Yamaguchi and since the Court recognizes making integral as obvious (MPEP 2144.04.V.B Making Integral).  
One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Hossack, Crowley and Yamaguchi all teach the use of the use of imaging core within two channel/lumen insertion devices. The motivation would have been to a lower contract and friction of the imaging core within the channel, as suggested by Crowley (Fig.17c) and to provide the same mechanical properties for bending for both lumen to avoid kinking any lumen, as suggested by Yamaguchi (Fig.2).
Regarding the dependent claims 2, 3, 6, 22 all the elements of these claims are instantly disclosed or fully envisioned by the combination of Hossack, Crowley and Yamaguchi.

Regarding claim 6, Hossack teaches as previously discussed the imaging core unit is an ultrasound transducer ([0002] looking forward IVUS).
Regarding claim 22, Hossack, Crowley and Yamaguchi teach the imaging core lumen is non-symmetrical about a first line that passes through the center point of the circular portion of the imaging core lumen and that is perpendicular to a second line passing though both the center point of the circular portion of the imaging core lumen and a center of the guide wire lumen (with Crowley annotated Fig.17c with the two centers of the lumen and with the axis of non-symmetry of the inner surface of the image core lumen according to this axis defined passing through the center of the lumen and being perpendicular to the axis passing through the two lumen center).

Regarding claim 10, Hossack teaches a catheter (Title and abstract and Figs.1-5 and [0015]) a sheath having a distal portion that extends in a longitudinal direction and a main body portion (Fig.1 and [0026] sheath 110 as a tube or pipe body with a distal and proximal portions), an imaging core lumen formed in the sheath distal portion (Figs. 4-5 lumen 304) a guide wire lumen formed in the sheath distal portion (Figs.4-5 lumen 308 in the distal portion) the imaging core lumen and the guide wire lumen being positioned side by side in the sheath distal portion (Figs.4 and 5 lumen 304 and 308 aligned side by side) with a wall positioned between and separating the imaging core lumen and the guide wire lumen from one another (Figs.4-5 wall separation between the two lumen) the wall including a first surface facing the guide wire lumen and a second surface facing the imaging core lumen, the first surface of the wall always being a concave-shaped surface, (Figs. 4-5 the wall surface facing the second surface of the wall always being a convex-shaped surface; the sheath in which both the guidewire lumen and the imaging core lumen are formed being a one-piece unitary sheath as seen in the cross-section ...]: the sheath having an outer circumferential surface, the outer circumferential surface of a portion of sheath [...surrounding the non-circular portion of the imaging core lumen...] being planar (Figs.4 and 5 outside sides of the pipe/sheath in the middle region being flat); and a thickness of the portion of the pipe body [...surrounding the non-circular portion of the imaging core lumen...] being constant (Fogs.4 and 5, and Figs.9-14 with the sheath outside  with the layer of the outside sheath as being constant as also suggested by similar designed dual lumen Figs.9 and 12).
The examiner notes that Hossack teaches that the diameter of the guide wire lumen can be either smaller or larger than the diameter of the diameter of the imaging core lumen ([0041] D3 diameter of guide wire lumen as being either smaller or larger than the diameter D2).
Hossack does not teach specifically the second surface of the wall always being a convex-shaped surface, and the pipe body outer circumferential surface being planar with a constant thickness when surrounding the non-circular portion of the imaging core and the sheath in which both the guidewire lumen and the imaging core lumen are formed being a one-piece unitary sheath as seen in the cross-section as in claim 10.
As discussed for claim 1, Crowley teaches the wall in between two lumen as described in the above annotated Fig.17c of Crowley with the in-between support wall having a concave surface facing the guide wire lumen and having always a convex surface facing the imaging core lumen. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method and device of Hossack with the second surface of the wall always being a convex-shaped surface, since one of ordinary skill in the art would recognize that providing a wall separating and supporting a dual lumen structure within a catheter presenting always a concave surface when facing one lumen and presenting always a 
Additionally as discussed in claim 1, Hossack, Crowley and Yamaguchi teach also the pipe body/sheath outer circumferential surface being planar with a constant thickness when surrounding the non-circular portion of the imaging core and the sheath in which both the guidewire lumen and the imaging core lumen are formed being a one-piece unitary sheath as seen in the cross-section.
Regarding the dependent claims 11-14, 23 all the elements of these claims are instantly disclosed or fully envisioned by the combination of Hossack, Crowley and Yamaguchi.
Regarding claim 11, Hossack, Crowley and Yamaguchi as previously discussed teach a non-circular portion of the sheath distal portion as being in between the two lumens and one circular portion of the sheath distal portion as being more away from the guide wire lumen as reported above in the annotated Figure 17c above, therefore reading on the non-circular portion is formed closer to the guide wire lumen than the circular portion of the imaging core lumen as broadly and reasonable interpreted.
Regarding claim 12, Hossack, Crowley and Yamaguchi teach the circular portion has a radius of curvature equal to that of the imaging core lumen (Hossack Figs.4-5 bottom of the image core lumen which is circular for the bottom part as also seen from Crowley annotated Fig 17c) and since Hossack teaches that the diameter of the guide wire lumen can be either smaller or larger than the diameter of the diameter of the imaging core lumen ([0041] D3 diameter of guide wire lumen as being either smaller or larger than the diameter D2) as previously discussed, it would have been obvious to have the circular portion has a radius of curvature equal to that of the imaging core lumen since optimizing the size of the lumen to specific guide wire and imaging 
Regarding claims 13 and 14, Hossack, Crowley and Yamaguchi teach the support portion in between the two lumens having the inner surface on the inner surface of the imaging core lumen having the same radius that the radius of the circular portion of the inner surface (Crowley annotated Fig. 17c with wall between the guide wire lumen and the imaging core lumen) in at least a part of the side close to the guide wire lumen.
Regarding claim 23, Hossack, Crowley and Yamaguchi teach the imaging core lumen is non-symmetrical about a first line that passes through the center point of the circular portion of the imaging core lumen and that is perpendicular to a second line passing though both the center point of the circular portion of the imaging core lumen and a center of the guide wire lumen (with Crowley annotated Fig.17c with the two centers of the lumen and with the axis of non-symmetry of the inner surface of the image core lumen according to this axis defined passing through the center of the lumen and being perpendicular to the axis passing through the two lumen center).

Regarding claim 17, Hossack teaches a catheter (Title and abstract and Figs.1-5 and [0015]) comprising: a sheath that includes a distal portion and a main body portion located proximal of the distal portion (Fig.1 and [0026] sheath 110 as a tube or pipe body with a distal and proximal portions); an imaging core lumen formed in the sheath distal portion and configured to receive an imaging core (Figs. 4-5 lumen 304 and [0040] rotating imaging core transducer #216 inserted within #304), the imaging core lumen possessing a distal-most end (Figs. 4-5 lumen 304); a guide wire lumen formed in the sheath distal portion (Figs.4-5 lumen and configured to receive a guide wire (Figs.4-5 and [0041]), the guide wire lumen possessing a distal-most end (Figs.4-5 lumen 308), the distal-most end of the guide wire lumen being positioned distal of the distal-most end of the imaging core lumen (Figs.4-5 lumen 308); a portion of the imaging core lumen and a portion of the guide wire lumen axially overlapping one another so as to be positioned side-by-side one another in the sheath distal portion (Figs.4 and 5 lumen 304 and 308 longitudinally aligned and therefore side by side along the distal end portion of the catheter), the imaging core lumen possessing an inner surface (Fig.4-5), a first circumferential portion of the inner surface of the imaging core lumen as seen in a transverse cross-section being a circular portion defined by a radius of curvature (Figs.4-5 bottom of the lumen at least circular), [...and a second circumferential portion of the inner surface of the imaging core lumen as seen in the transverse cross-section being a non-circular portion...], [...the second circumferential portion of the inner surface of the imaging core lumen being positioned between the guide wire lumen and the first circumferential portion of the inner surface of the imaging core lumen as seen in the transverse cross-section...];Attorney Docket No. 1027550-001676 Application No. 15/446,841Page 7 the wall including a first surface facing the guide wire lumen and a second surface facing the imaging core lumen, the first surface of the wall always being a concave-shaped surface  (Fig.4-5 wall in between the two lumen), [...the second surface of the wall always being a convex-shaped surface; the sheath in which both the guidewire lumen and the imaging core lumen are formed being a one-piece unitary sheath as seen in the cross-section...]: the sheath having an outer circumferential surface, the outer circumferential surface of a portion of sheath [...surrounding the non-circular portion of the image core lumen...]  being planar (Figs.4 and 5 outside sides of the pipe/sheath in the middle region being flat); and a thickness of the portion of the sheath [...surrounding the non-circular portion of the imaging core lumen...] being constant  (Figs.4 and 5, and Figs.9-14 with the sheath outside  with the layer of the outside sheath as being constant as also suggested by similar designed dual lumen Figs.9 and 12).

Hossack does not specifically teach a second circumferential portion of the inner surface of the imaging core lumen as seen in the transverse cross-section being a non-circular portion and the second circumferential portion of the inner surface of the imaging core lumen being positioned between the guide wire lumen and the first circumferential portion of the inner surface of the imaging core lumen as seen in the transverse cross-section and the second surface of the wall always being a convex-shaped surface, the sheath in which both the guidewire lumen and the imaging core lumen are formed being a one-piece unitary sheath as seen in the cross-section and the pipe body/sheath outer circumferential surface being planar with a constant thickness when surrounding the non-circular portion of the imaging core as in claim 17.
As discussed for claims 1 and 10, Hossack, Crowley and Yamaguchi teach the wall in between two lumen as described in the above annotated Fig.17c of Crowley with a second portion of the inner surface of the imaging core lumen defined as the inner surface close to the guide wire lumen being a non-circular portion (Crowley annotated Fig.17c) with the in-between support wall having a concave surface facing the guide wire lumen and having always a convex surface facing the imaging core lumen. Additionally as discussed in claims 1 and 10, Hossack, Crowley and Yamaguchi teach also the pipe body/sheath outer circumferential surface being planar with a constant thickness when surrounding the non-circular portion of the imaging core and the sheath in which both the guidewire lumen and the imaging core lumen are formed being a one-piece unitary sheath as seen in the cross-section as claimed.
Therefore as discussed in claim 1 and 10, Hossack, Crowley and Yamaguchi teach a second circumferential portion of the inner surface of the imaging core lumen as seen in the transverse cross-section being a non-circular portion and the second circumferential portion of the inner surface of the imaging core lumen being positioned between the guide wire lumen and the first circumferential portion of the inner surface of the imaging core lumen as seen in the transverse cross-section and the second surface of the wall always being a convex-shaped surface, the sheath in which both the guidewire lumen and the imaging core lumen are formed being a one-piece unitary sheath as seen in the cross-section and the pipe body/sheath outer circumferential surface being planar with a constant thickness when surrounding the non-circular portion of the imaging core  and therefore all the limitations of claim 17.
Therefore, Hossack, Crowley and Yamaguchi teach claim 17.
Regarding the dependent claims 20 and 21, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Hossack, Crowley and Yamaguchi.
Regarding claim 20, as discussed above in claim 1, 10 and 17, Hossack, Crowley and Yamaguchi teach the inner surface of the imaging core lumen is planar at the portion of the sheath that surrounds the non-circular portion of the imaging core lumen (Crowley annotated Fig.17c with the inner wall from the sheath sides as annotated) and that has a planar outer circumferential surface (with corresponding planar outer surface of the sheath).
Regarding claim 21, claim 21 is a limitation included in claim 1 and disclosed by Hossack, Crowley and Yamaguchi, therefore Hossack, Crowley and Yamaguchi teach claim 21.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hossack et al. (USPN 20130331706 A1; Pub.Date 12/12/2013; Fil.Date 06/11/2013) in view of Crowley et al. (USPN 5372138; Pub.Date 12/13/1994; Pat.Date 12/09/1992) and in view of Yamaguchi et al. (USPN 7155272 B2; Pat.Date 12/26/2006; Fil.Date 09/05/2003). as applied to claims 1-3, 6, 10-14, 17, 20-23 and further in view of Itou et al. (USPN 20110224650 A1; Pub.Date 09/15/2011; Fil.Date 03/04/2011).
Hossack, Crowley and Yamaguchi teach an apparatus and method as set forth above.
Hossack, Crowley and Yamaguchi do not specifically teach a filling member positioned in the imaging core lumen at the distal end of the imaging core lumen as in claim 18.

Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method and device of Hossack, Crowley and Yamaguchi with a filling member positioned in the imaging core lumen at the distal end of the imaging core lumen, since one of ordinary skill in the art would recognize that using filling in/out member for providing physiological liquid surrounding the imaging core was known in the art as taught by Itou. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Hossack and Itou both teach the use of imaging core and guide wire within two channel insertion devices such catheter. The motivation would have been to provide a liquid acoustically matched with the surrounding blood flow for the imaging core, as suggested by Itou ([0039] a physiological salt solution whose acoustic impedance approximately coincides with that of the blood).
Regarding the dependent claim 19, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Hossack, Crowley, Yamaguchi and Itou. 
Regarding claim 19, Itou teaches a port passing through the filling member to communicate the imaging core lumen with an exterior of the catheter (Fig.2 and [0037] port 231) allowing the in and out of the physiological liquid during the push and pull-back and rotation of the imaging core.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method and device of Hossack, Crowley, Yamaguchi and Itou with a port passing through the filling member to communicate the imaging core lumen with an exterior of the catheter, since one of ordinary skill in the art would recognize .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785